On certiorari of this case to the Supreme Court, a majority of that court were not in accord with the decision rendered by this court on the one point involved. That majority opinion, under the law, must prevail, and by express terms of the statute the decision of this court must accord thereto. Section 7318. Code 1923; Ex parte Louisville  N. R. R. Co., 176 Ala. 631, 58 So. 315. *Page 525 
It follows that an affirmance of the judgment from which this appeal was taken must be here ordered upon authority of Elmore v. State, 223 Ala. 490, 137 So. 185.
Affirmed.